Stephens, J.
1. Where, in a suit upon an account, the defendant, who was the administrator of the person against whom the indebtedness was claimed, had introduced evidence tending to establish a set-off, in which he admitted the correctness of the account sued on except so. far as the amount might be reduced by the set-off relied upon, error, if any, in admitting the account-book when offered as evidence for the plaintiff, prior to the admission of the above-mentioned evidence offered by the defendant, was rendered harmless by such subsequent admission of the evidence offered by the defendant.
2. Any error which, before the introduction of the above-mentioned testimony offered by the defendant, may have been committed in the admission of evidence tending to prove the genuineness of the account sued on by conversations or transactions between the plaintiff and the defendant’s intestate, was harmless by reason of the admission of the subsequent testimony offered by the defendant.
3. Since the only evidence in support of the set-off consisted of a written memorandum in the handwriting of the defendant’s intestate, found in the account-book in the possession of the intestate, showing various items of charges against the plaintiff for goods furnished and services rendered by the defendant to the .plaintiff, and since there was no evidence that such goods wore furnished or services rendered, and since the plaintiff in his testimony denied having any knowledge, until after he had filed suit, of the existence of any claim of set-off by the intestate, the jury was authorized to find against the set-off.
4. The verdict in favor of the plaintiff for the full.amount sued for was, under the entire evidence, authorized.

Judgment affirmed.


JenJcins, P. J., and Bell, J., concur.